Title: To Thomas Jefferson from Robert Leslie, 18 October 1803
From: Leslie, Robert
To: Jefferson, Thomas


          
            
              Sir
            
            Philadelphia October 18th 1803
          
          I should have taken the liberty of writeing you sooner, but wished to have got some farther information conserning the mint, and waited for that purpose till I could with safety go into the City, which was not the case till a few days ago on account of the Fever, I find myself disappointed however in that respect, as I cannot with properiety make inquirey of any of the persons imploy’d in the business, and nothing seems to be known to any one else, all that I have been [able] to obtain is the inclosed, which I found [in] a newspaper, by which it appears that the profit on coining Cents, is five thousand dollars pr annum. if this is true, I am confident that all the machanical operations of the mint may be done without any expence to the U.S.s, as that sum is quite sufficent. 
          I have since my return considered the subject in every point of vew, and should be willing to enter into the following engagment Viz 
          If I should be alowed all the Buildings and machinery now in use, free from rent and other expences, and to be furnished with Copper in the manner the mint now receives it, I would engage to deliver free from all expences to government, in the first year the useual quantity of Cents, and the amount of ten thousend dollars in small silver, and the second year I think by practice &c, I should be able to do considerably more, either in small Silver, Gold, or dollars, as you might think proper to direct. 
          I am informed that a Mr Scott, the present engraver to the mint, proposed at the last Session of Congress, to Coin Cents without any expence to the government, if so, his having been already imploy’d in the mint, may in the opinion of some, give him a preference, on this, I shall only observe that the machinery I shall make use of, is I am confident vastly superior to that of Mr Bolton or any that has ever been used in any part of the world, and if I should be alowed to introduce it here, it will on my death or removel, be left in the posesion of the U.S.s, which cannot be the case if any other person is imploy’d. 
          Since my return home my health has been gradually improving, and I am confident that my recovery, is in a great measure owing to your kindness, for which I feel myself under an obligation far beyond what will ever be in my power to repay, as I can at present only send you my most sincear thanks for your goodness. 
          I am at present able to attend to any business that may offer, but shall engage in nothing till I hear from you, if you should want any thing from this place for the finishing your house, or any other purpose, I hope you will let me have the pleasure of procureing and sending it to you. 
          please give my best respects to Mr Randolph and the famely.
          I am with respect your much obliged and Humbl Servt
          
            
              Robert Leslie
            
          
        